    Case: 3:03-cr-00739-JGC Doc #: 2297 Filed: 12/08/20 1 of 2. PageID #: 7940




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                      :        CASE NO. 3:03-CR-739
                                               :
               Plaintiff,                      :
                                               :        JUDGE JAMES G. CARR
       vs.                                     :
                                               :        SUPPLEMENT TO PENDING
JAMES LEE WHEELER,                             :        MOTION FOR SENTENCE
                                               :        REDUCTION
               Defendant.                      :
                                               :

       Pending before this Court is Defendant James Lee Wheeler’s motion for compassionate

release. Dkt. 2290. Said motion was filed on August 6, 2020; the government has responded, Dkt.

2292, and Mr. Wheeler filed a reply on September 1, 2020. Dkt. 2294. Yesterday, defense counsel

received words that Mr. Wheeler was removed from the prison and taken to the hospital due to his

health issues and having contracted COVID-19 in the institution. Defense counsel is seeking an

update from the prison regarding Mr. Wheeler’s health, but the situation is likely dire. Due to Mr.

Wheeler’s age and health issues, as outlined in his prior motions, him contracting COVID-19 will

likely have serious consequences. Currently, FCI Terre Haute has 180 active COVID-19 cases

among the inmates, and 18 cases among the staff. See www.bop.gov/coronavirus/ (December 7,

2020). Given these circumstances in the prison and Mr. Wheeler’s own health issues, he requests

this Court rule on the instant motion for relief.




                                                    1
Case: 3:03-cr-00739-JGC Doc #: 2297 Filed: 12/08/20 2 of 2. PageID #: 7941




                                 Respectfully submitted,

                                 STEPHEN C. NEWMAN
                                 Federal Public Defender
                                 Ohio Bar: 0051928

                                 /s/ Jeffrey B. Lazarus
                                 JEFFREY B. LAZARUS
                                 Assistant Federal Public Defender
                                 Ohio Bar: 0079525
                                 1660 West Second Street, Suite #750
                                 Cleveland, OH 44113
                                 (216)522-4856 Fax:(216)522-4321
                                 E-mail: jeffrey_lazarus@fd.org

                                 Attorney for James Wheeler




                                    2
